IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JASMINE WHITE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3852

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 14, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jasmine White, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.